UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6008


FREDDIE EUGENE CASEY,

                    Plaintiff - Appellant,

             v.

HAROLD W. CLARKE, Director VADOC; SGT. LARGE, Correctional Sergeant;
MESSER, C/O; BARTON, C/O; MEAD, C/O; GIBSON, C/O; YOUNG, C/O;
NURSE WOOD, Institutional Nurse,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:15-cv-00689-JPJ-RSB)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie Eugene Casey, Appellant Pro Se. Jessica Leigh Berdichevsky, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for the Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Freddie Eugene Casey appeals the district court’s order dismissing his civil rights

complaint for failure to state a claim and exhaust administrative remedies. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Casey v. Clarke, No. 7:15-cv-00689-JPJ-RSB (W.D. Va.

Dec. 2, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            2